          Case 15-32677 Document 71 Filed in TXSB on 08/07/19 Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                §          CASE NO. 15-32677-H2
                                      §
Elin Louise Eriksson                  §
                                      §
                                      §
DEBTOR                                §          CHAPTER 13
             CHAPTER 13 TRUSTEE'S NOTICE OF ADJUSTMENT TO PLAN
                                  PAYMENT


         NOTICE IS HEREBY GIVEN, that on 05/08/2019 a Notice to Debtor, Trustee and Debtor's
Counsel of Mortgage Payment Adjustment was filed. No party in interest filed a motion seeking a stay of
the proposed adjustment within the 21 day time period specified in the notice. Therefore, pursuant to
Paragraph 1 of the Chapter 13 plan, the Trustee has adjusted the Chapter 13 plan payment.


         Effective with the 08/01/2019 plan payment, the Chapter 13 plan payment is increased by the
sum of $470.00, for a total payment of $1,715.00. This increase is effective to all subsequent plan
payments, unless otherwise ordered by the Court. Failure of the Debtor to comply with this adjustment
shall be grounds for dismissal of this case.


         The payment adjustments reflected in this notice shall be deemed the correct plan
payment effective on the dates indicated and BE FINAL AND BINDING ON ALL PARTIES
WITHOUT FURTHER ORDER OF THE COURT unless a party in interest objects to the
notice within 21 days from the date this notice is filed.




                                                               RESPECTFULLY SUBMITTED,

                                                               /s/ David G. Peake
                                                               David G. Peake, Trustee
                                                               9660 Hillcroft, Ste 430
                                                               Houston, TX 77096
                                                               (713)283-5400
                                                               (713)852-9084 Facsimile
          Case 15-32677 Document 71 Filed in TXSB on 08/07/19 Page 2 of 2



                                      CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Trustee's Notice of Adjustment to
Plan Payment has been served electronically on all parties requesting electronic notice and has been
served on the listed parties (if listed) by mailing a copy of same to the address listed below via first class
mail August 07, 2019.


United States Trustee                 Elin Louise Eriksson                  RAVI PATRICK RATNALA
515 Rusk Avenue                       1117 N Heron Dr                       12335 KINGSRIDE #370
Suite 3516                            Seabrook, TX 77586                    HOUSTON, TX 77024
Houston, TX 77002

                                             /s/ David G. Peake
                                           David G. Peake, Trustee
